Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Lack of Unity
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1 line 8-20 “the pump head part including a pump head…the pump head part is fixed to the front end of the pump body while keeping a positional relationship capable of being fitted to the plunger driving part after being disposed at a front end of the pump body in a state of being movable relative to the pump body in a direction perpendicular to an axial direction of the plunger” has no antecedent basis in the specification, since the specification only discloses that a pump head holding member 24 is capable of being fitted to the plunger driving part after being disposed at a front end of the pump body in a state of being movable relative to the pump body in a direction perpendicular to an axial direction of the plunger, before the pump head part, including the pump head is attached to the pump head holding member (paragraph 31-33). Therefore, the pump head part, including the pump head, is not movable perpendicular to the axial direction (see 112 a and b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 claims “a pump head part including a pump head” (line 8) and “the pump head part is fixed to the front end of the pump body while keeping a positional relationship capable of being fitted to the plunger driving part after being disposed at a front end of the pump body in a state of being movable relative to the pump body in a direction perpendicular to an axial direction of the plunger” (line 15-20), which contradicts the disclosure. 
The disclosure states that “pump head part 4 includes a pump head part main body 22 and a pump head holding member 24. The pump head part main body 22 includes a pump head 26” (paragraph 25), “the pump head holding member 24 is slightly movable in a direction perpendicular to the axial direction of the plunger 6. As a result, fine adjustment of the position at a front end section of the pump body 2 can be performed” (paragraph 31, emphasis added) and “the position of the pump head holding member 24 is adjusted so that the flange section 14a of the plunger holding section 14 is fitted to the inside of the pump head holding member 24, the bolt 33 is tightened in a state where the flange section 14a and the pump head holding member 24 are fitted with each other to fix the position of the pump head holding member 24. As a result, the pump head holding member 24 is fixed in a positional relationship in which the pump head holding member 24 and the plunger holding section 14 can be fitted to each other. Since the plunger holding section 14 and the pump head holding member 24 are in a positional relationship capable of being fitted to each other, 
Clearly, the disclosure indicates that only the pump head holding member 24 of the pump head part 4 is movable perpendicular to the plunger axis and then fixed; before the rest of the pump head part is attached to the pump head holding member 24. Therefore, the pump head part 4 including the pump head 26 is not movable relative to the pump body in a direction perpendicular to an axial direction of the plunger (see objection to the specification).

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 line 13-14 “the pump head part has a shape of being fitted to the plunger driving part coming to a predetermined location on a front end side of the pump body” is confusing and not idiomatic English. The first part appears to claim that the pump head part is fitted to the plunger driving part (maybe) but it is unclear how its shape is part of the limitation. The second part appears to claim that it is fitted to the front side of the pump body, rather than the plunger driving part (although the next limitation claims the 2 element are fixed together and is a narrower limitation than this). 
In claim 1 line 12-13 “a center axis of the plunger” and line 20 “an axial direction of the plunger” are confusing, since it appears to be the same as the “axial direction of the plunger” (line 5).
In claim 1 line 11-20, emphasis added “the pump head part has a shape of being fitted to the plunger driving part coming to a predetermined location on a front end side of the pump body in a state where a center axis of the plunger and a center axis of the pump chamber are substantially aligned, and the pump head part is fixed to the front end of the pump body while keeping a positional relationship capable of being being movable relative to the pump body in a direction perpendicular to an axial direction of the plunger” appears to contradict each other. If the center axes of the plunger and pump chamber (i.e. the pump head part) are aligned, then the pump head part can’t be movable relative to the pump body, perpendicular to an axial direction of the plunger (see objection to the specification and 112a above).
In claim 2 line 8-9 “the pump head holding member has a shape of being fitted to the plunger driving part” is confusing, since “a shape of being fitted to the plunger driving part” should refer back to claim 1 line 11-12 (i.e. being changed to something like --the pump head holding member has the shape to be fitted to the plunger driving part--. 
Note that in claim 1 line 12 and claim 2 line 9-10 “coming to the predetermined location” is confusing, as to what it is supposed to mean, and it is suggested that this phrase be deleted. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. § 103 as being unpatentable over Maeda et al (2012 0118141) in view of JP 11-324905. Maeda et al discloses a plunger pump comprising a plunger (2) protruding from a front end of a pump body (1); a front end section of the plunger is inserted in a pump chamber (91) of a pump head (9, 15) of a pump head part (5, 9); the pump head part is fixed to a front end side of the pump body (by 7), along the center axis of the plunger, while movable perpendicular to the center axis of the plunger (paragraph 31 states “inner diameter of the small-hole section 73 is slightly larger than the outer diameter of the pump head 9” and paragraph 39 states “fixing part 7 is also applicable to a pump head 9 having a flange 94 whose outer diameter is smaller than that of the large-diameter section 82”, which indicates that the pump head part is able to move perpendicular to the axis, until being locked down by the ring 7), such that the center axis of the plunger and a center axis of the pump .
JP 11-324905 teaches, for a plunger pump with a front end section of a plunger (3) inserted in a pump chamber (5c) of a pump head (5) fixed to a front end side of a pump body (9, by 10), such that the center axis of the plunger and a center axis of the pump chamber are substantially aligned (e.g. fig 3), and wherein the pump head part includes a pump head holding member (15), separate from a pump head part main body (5) provided with the pump head, such that the pump head holding member holds and is fitted to a base end section (e.g. fig 3) of the pump head part main body; 
that a plunger driving part (2) moves in the pump body along a center axis of the plunger, while holding a base end of the plunger at a front end (fig 5), with the pump head part fitted to (i.e. around) the plunger driving part (fig 3), being the pump head holding member, capable of being fitted to the plunger driving part after being disposed at the front end of the pump body.
Since Maeda et al doesn’t show details of how the plunger is moved, and JP 11-324905 does; it would have been obvious at the time the invention was made to one having ordinary skill in the art to move a plunger driving part in the pump body of Maeda et al along a center axis of the plunger, while holding a base end of the plunger at a front end, to move the plunger, with the pump head part fitted to the plunger driving part, being the pump head holding member, capable of being fitted to the plunger driving part after being disposed at the front end of the pump body as taught by JP 11-324905, 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745